Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed 02/03/2021 has been entered. Claim 7 is cancelled and pending claims 1-6 and 8 are addressed below. 

Allowable Subject Matter
Claims 1-6, 8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The most relevant prior arts include Hsiao (US 2014/0263723) considered in view of Lewis (US 2006/0072325) and Kwon (US 2019/0096293). Hsiao teaches an aroma diffuser with various recited structures of the claim but fail to teach the water proof ring being made of silica, the essential oil container cylinder made as transparent or semi-transparent, the base and the outer shell are two separate structures as implied by two separate limitations in the recited claim, a light column is provided inside the essential oil container cylinder; a light source is mounted inside the light column, and the container cylinder made of transparent or semi-transparent material. Lewis teaches an O-ring for waterproofing can be made of silica gel. Kwon teaches a light column and various components made of transparent or translucent material but Kwon does not have sufficient teaching to cure the deficiencies in Hsiao.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUONGMINH NGUYEN PHAM whose telephone number is (571)270-0158.  The examiner can normally be reached on 8AM - 4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 570-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/TUONGMINH N PHAM/Primary Examiner, Art Unit 3752